DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one exchange surface to conduct the de-icing fluid from the de-icing fluid supply device by conduction through the cellular de-icing base plate, and the cellular de-icing base plates being embedded or nested to each other must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 recites the limitation “at least one exchange surface configured to conduct the de-icing fluid from the de-icing fluid supply device by conduction through the cellular de-icing base plate”.  The exchange surface is not shown in the drawings, and it is not described whether the fluid passes through the exchange surface, along the exchange surface, whether the exchange surface is flat or forms a tube through which the fluid flows, or whether only heat is conducted by the exchange surface, such that it cannot be determined that the applicant possessed the claimed invention at the time of disclosure.
Claim 17 recites the limitation “the cellular de-icing base plates being embedded or nested to each other”.  Plates are only shown in the drawings and described in the specification is mounted to the inner liner.  It is not disclosed how the plates are nested or embedded with respect to each other, such that it cannot be determined that the applicant possessed the claimed invention at the time of disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “bottom and top lateral walls”.  In the specification, four lateral walls (33a-33d) are disclosed, with two transverse lateral walls (33a and 33d, paragraph [0075]) and two longitudinal lateral walls (33b and 33c, paragraph [0075]).  It is unclear whether the claim refers to two of these lateral walls when claiming “bottom and top lateral walls”, or to the bottom wall (29) and top wall (31) of the de-icing base plate, rendering the claim vague and indefinite.
Claim 5 recites the limitation “at least one exchange surface configured to conduct the de-icing fluid from the de-icing fluid supply device by conduction through the cellular de-icing base plate”.  It is unclear whether the fluid flows through, over, or thermally conducts heat through the claimed at least one exchange surface, rendering the claim vague and indefinite.  The drawings do not show the exchange surface, and the specification goes into no detail beyond repeating the claim language, such that the structure and function of the exchange surface cannot be determined from the claims in light of the disclosure, rendering the claim vague and indefinite.
Claim 17 recites the limitation “the cellular de-icing base plates being embedded or nested to each other”.  It is unclear in what orientation the plates are meant to be embedded or nested, rendering the claims vague and indefinite.  The disclosure and drawings and specification only detail plates that are adjacent or spaced from one another.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 7-8, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Porte 8,172,037.
	In regards to Independent Claim 1, Porte teaches an air inlet lip (24) of a nacelle (14) for an aircraft turbojet engine (10), the air inlet lip comprising a cavity delimited, on a first side of the cavity by a leading edge of the nacelle (cavity delimited by 24 and 44), and on a second side of the cavity by an annular partition (44), the air inlet lip further comprising: an inner wall (28); an acoustic treatment device (30); and a pneumatic de-icing device (34) including a de-icing fluid supply device (air passing through 44 in figure 8), wherein the inner wall of the air inlet lip comprises a plurality of acoustic bores (Col. 3, ll. 32-36) and the pneumatic de-icing device comprises at least one cellular de-icing base plate (plate 36 with cells 34), mounted inside the cavity on the inner wall of the air inlet lip (as shown in figure 6), the cellular de-icing base plate comprising a plurality of conduits (34) for circulating a de-icing fluid (hot air from engine, Col. 4, ll. 19-22) from the de-icing fluid supply device (engine, Col. 4, ll. 19-22) and a plurality of acoustic wells (cells of acoustic treatment device 30 that extend between 34 in figure 6) communicating with the plurality of acoustic bores of the inner wall of the air inlet lip (Col. 3, ll. 32-36), and the acoustic treatment device being on a top wall of the cellular de-icing base plate and at least partially superimposed on the cellular de-icing base plate (as shown in figure 6 where 30 is on top of wall 36 that forms the de-icing base plate, where the wells of the de-icing base plate are contiguous with the cells of the acoustic treatment device).  However, Porte does not teach that the acoustic treatment device is a separate component fastened on top of the cellular de-icing base plate.  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to make the de-icing base plate and acoustic treatment device two separate components fastened together, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)).  MPEP 2144.04VC.
	Regarding Dependent Claim 3, Porte teaches the invention as claimed and discussed above, and Porte further teaches that the conduits for circulating 22Attorney Docket No.: 0102-000454/US/NPA the de-icing fluid of the cellular de-icing base plate (34) open at least at upstream and downstream lateral walls of the cellular de-icing base plate (openings shown at upstream and downstream ends of 34 in figure 8).
	Regarding Dependent Claim 4, Porte teaches the invention as claimed and discussed above, and Porte further teaches that the cellular de-icing base plate (36) comprises at least one deflector arranged to capture the de-icing fluid from the de- icing fluid supply device (44 acts as a deflector at 24 in figure 8).	Regarding Dependent Claim 7, Porte teaches the invention as claimed and discussed above, and Porte further teaches that the cavity of the air inlet lip receives a wall (44 at downstream end of cavity in figure 8) for blocking the de-icing fluid, annularly mounted upstream of an outlet of 23Attorney Docket No.: 0102-000454/US/NPA the de-icing fluid supply device (44 surrounds and is upstream of outlet through 44 in figure 8).
	Regarding Dependent Claim 16, Porte teaches the invention as claimed and discussed above, and Porte further teaches a de-icing base plate (36, which de-ices the annular inlet lip 24 of figure 1) extending circumferentially about a central axis (18) of the engine.  However, Porte does not teach a plurality of cellular de-icing base plates over a circumference of the inner wall of the air inlet lip.  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to make the annular de-icing base plate into a plurality of separate de-icing base plates, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)).  MPEP 2144.04VC.
	Regarding Dependent Claims 8 and 18, Porte teaches the invention as claimed and discussed above.  However, Porte does not teach that the cellular de-icing base plate has a thickness between 5 mm and 15 mm.  Porte teaches that the height of the channels (34) of the de-icing base plate can be changed (Col. 5, ll. 13-17 and figure 7).  Therefore, the height of the de-icing base plate comprising the channels is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the height of the de-icing base plate and channels will allow more heated flow to be able to pass through the de-icing base plate. Therefore, since the general conditions of the claim, i.e. that the height of the de-icing base plate can be changed, was disclosed in the prior art by Porte, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to provide a de-icing base plate height of between 5 mm and 15 mm, in order to optimize the amount of heated gas flowing through the de-icing base plate channels to prevent the formation of ice on the nacelle inlet lip.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Claims 11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porte as applied to claim 1 above, and further in view of Hurlin 2014/0216846.
	Regarding Dependent Claim 11, Porte teaches the invention as claimed and discussed above.  However, Porte does not teach that the cellular de-icing base plate is fastened on the inner wall by gluing.  Hurlin teaches fastening a panel (7) to the inner wall of an air inlet (3) by gluing (paragraph [0056]).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to glue the cellular de-icing base plate of Porte to the inner wall of Porte, as taught by Hurlin, in order to form a strong attachment between the plate and the wall (paragraph [0056]).
Regarding Dependent Claim 15, Porte teaches the invention as claimed and discussed above.  However, Porte does not teach that the cellular de-icing base plate is fastened to the acoustic treatment device by gluing.  Hurlin teaches fastening a panel (7) to the inner wall of an air inlet (3) by gluing (paragraph [0056]).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to glue the cellular de-icing base plate of Porte to the acoustic treatment device of Porte, as taught by Hurlin, in order to form a strong attachment between the plate and the treatment device (paragraph [0056]).
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porte as applied to claim 1 above, and further in view of Porte 2010/0314082.
	Regarding Dependent Claim 12, Porte teaches the invention as claimed and discussed above, and Porte further teaches that the cellular de-icing base plate (plate 36) has upstream and downstream edges (upstream and downstream end of 36).  However, Porte does not teach that the edges are fastened to the inner wall with rivets or screws.  Porte ‘082 teaches using rivets or screws to connect components of an inlet lip together (paragraph [0098]).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to rivet or screw the edges of the cellular de-icing base plate of Porte to the inner wall of Porte, as taught by Porte ‘082, in order to keep the components in place (paragraph [0098]).
	Regarding Dependent Claim 13, Porte teaches the invention as claimed and discussed above, and Porte further teaches that the cellular de-icing base plate (plate 36) has upstream and downstream edges (upstream and downstream end of 36).  However, Porte does not teach that the edges are fastened to a flange of the inner wall.  Porte ‘082 teaches using a flange for connecting components of an inlet lip together (paragraph [0010]).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to fasten the edges of the cellular de-icing base plate of Porte to a flange on the inner wall of Porte, as taught by Porte ‘082, in order to keep the components in place (paragraph [0010]).

Allowable Subject Matter
Claims 6, 9, 10, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to teach, in combination with the other limitations of dependent claim 6, that the at least one de-icing fluid injection nozzle being arranged substantially opposite to at least one of the bores of the tube for injecting the de-icing fluid; prior art fails to teach, in combination with the other limitations of dependent claim 9, that the area of the top wall of the cellular de-icing base plate and a bottom wall of the acoustic treatment device are substantially equal; prior art fails to teach, in combination with the other limitations of dependent claim 10, that the conduits for circulating de-icing fluid are unevenly distributed inside the cellular de-icing base plate; and prior art fails to teach, in combination with the other limitations of dependent claim 14, that the top wall of the cellular de-icing base plate comprises at least one bore communicating between the cellular de-icing base plate and the acoustic treatment device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741